Citation Nr: 0432043	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-15 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for coronary artery disease 
status post myocardial infraction as secondary to service-
connected anxiety reaction with depressive features.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from August 1942 to March 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Boston, Massachusetts Regional Office 
(RO).

Pursuant to a motion of the appellant's representative, this 
matter was advanced on the Board's document pursuant to 
38 C.F.R. § 20.900(c).

Because of new evidence submitted, the issue of entitlement 
service connection for coronary artery disease status post 
myocardial infraction as secondary to service-connected 
anxiety reaction with depressive features is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification if further 
action is required on the part of the appellant.


REMAND

In February 2004, the veteran submitted evidence to the Board 
in support of his claim without a waiver of RO review.  The 
RO should review this additional evidence in conjunction with 
the veteran's claim for service connection for coronary 
artery disease status post myocardial infraction as secondary 
to service-connected anxiety reaction with depressive 
features and any further development warranted should be 
taken.  See Disabled American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Additionally, the record reveals that September 2001 VA heart 
examination was conducted; the examination did not include 
medical opinion as to the etiology of the diagnosed coronary 
artery disease.  It is the Board's opinion that appropriate 
VA examination should be arranged with medical opinion 
rendered as to the etiology of any cardiovascular disease 
that may be manifested.  

In view of the foregoing, this case is remanded for the 
following:

1.  The RO should arrange appropriate VA 
opinion as to the below (with examination 
scheduled as needed), and the 
physician/examiner should opine, with 
degree of probability expressed in terms 
of it is at least as likely as not (i.e., 
is there at least a 50 percent 
probability), as to the following:

(a) Whether coronary artery disease found 
on examination is causally or 
etiologically related to a service-
connected disability anxiety reaction 
with depressive features?  

(b) Did the service-connected anxiety 
reaction with depressive features cause 
of aggravate coronary artery disease? The 
term "aggravate" used herein refers to 
post-service aggravation of a non- 
service-connected condition by a service-
connected condition, to wit: an increase 
in severity of a non- service-connected 
disability (any additional impairment of 
earning capacity) attributable to and 
caused by an already service-connected 
condition.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the response is 
either negative or positive, that needs 
to be set forth clearly on the claims 
folder.  If a determination cannot be 
made without resort to speculation, that 
too should be noted on the claims folder.

2.  The RO should review the veteran's 
claims on the basis of all the evidence 
of record, to include consideration of 
that recently received.  If the action 
taken remains adverse to the veteran in 
any way, he and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC).

3.  The SSOC should additionally include 
a discussion of all evidence received 
since the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




